 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   DEXTER BROWN,                                       No. 2:18-cv-3197 KJN P
12                       Plaintiff,
13           v.                                          ORDER AND FINDINGS AND
                                                         RECOMMENDATIONS
14   UNITED STATES, et al.,
15                       Defendants.
16

17           By an order filed May 1, 2019, plaintiff was ordered to pay, within 21 days, the

18   appropriate filing fee, and was cautioned that failure to do so would result in a recommendation

19   that this action be dismissed. That time period has now expired, and plaintiff has not paid the

20   court’s filing fee, or otherwise responded to the court’s order.

21           Although it appears from the file that plaintiff’s copy of the order was returned, plaintiff

22   was properly served. It is the plaintiff’s responsibility to keep the court apprised of his current

23   address at all times. Pursuant to Local Rule 182(f), service of documents at the record address of

24   the party is fully effective.

25           In accordance with the above, IT IS HEREBY ORDERED that the Clerk of the Court is

26   directed to assign a district judge to this case; and

27   ////

28   ////
                                                        1
 1             IT IS HEREBY RECOMMENDED that this action be dismissed without prejudice.

 2             These findings and recommendations are submitted to the United States District Judge

 3   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

 4   after being served with these findings and recommendations, any party may file written

 5   objections with the court and serve a copy on all parties. Such a document should be captioned

 6   “Objections to Magistrate Judge’s Findings and Recommendations.” Any response to the

 7   objections shall be filed and served within fourteen days after service of the objections. The

 8   parties are advised that failure to file objections within the specified time may waive the right to

 9   appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

10   Dated: June 5, 2019

11

12

13

14
     /brow3197.fpf
15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
